Title: From James Madison to Samuel Wyllys Pomeroy, 21 July 1821
From: Madison, James
To: Pomeroy, Samuel Wyllys


                
                    Dear Sir
                    Montpellier July 21. 1821
                
                I return my thanks for the Agricultural Journal for which I observe I am indebted to your politeness.
                Several of the Articles have well rewarded the perusal. Those on the culture of flax are particularly interesting, being calculated to gratify curiosity at the same time that they instruct the husbandman.
                I send herewith samples of flax in the several Stages of its preparation by a machine of modern invention, adopted by the Linnen Board in Ireland, & protected by a special act of Parliament. They came to my hands whilst I was in public life at Washington, accompanied by a letter from a person who wished his name to be concealed; in which the machine is represented as very cheap & simple, and capable of being worked by hand, horse, or steam. It is said to be adapted to a similar preparation of hemp, which must add much to its value, hemp being produced from much greater quantity than flax from equal ground, having a stronger fibre, and exhausting much less the soil.
                It is not improbable that this information may not be new to you, it being said that a person had arrived several years ago in the Northern quarter, with the knowlege of the machine & its uses; and that you may have even seen samples such as are now sent. In that case the communication I make will answer no purpose but that of confirming the respect of which I offer you assurances with my good wishes.
                
                    James Madison
                
             